Dismissed and Opinion Filed November 19, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00774-CV

   2999TC ACQUISITIONS, LLC F/K/A MO 2999TC, LLC, Appellant
                             V.
     HNGH TURTLE CREEK, LLC, WILLIAM L. HUTCHINSON,
 VIPIN NAMBIAR, HN GREEN HOLLOW CAPITAL PARTNERS, LLC,
 2999 TURTLE CREEK, LLC, AND MADISON REALTY CAPITAL, LP,
                          Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-05864

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Evans
                          Opinion by Justice Pedersen, III
      Before the Court are (1) appellant’s Notice of Nonsuit in District Court and

(2) appellees HNGH Turtle Creek, LLC, William L. Hutchinson, Vipin Nambiar,

and HN Green Hollow Capital Partners, LLC’s (collectively, HNGH Turtle Creek)

Expedited Motion to Dismiss Appeal as Moot Due to Nonsuit. In its notice of

nonsuit, appellant states that it no longer desires to pursue this interlocutory appeal.

Accordingly, we construe appellant’s notice of nonsuit filing as a motion to
dismiss the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).

      We deny as moot HNGH Turtle Creek’s motion to dismiss the appeal.




                                            /Bill Pedersen, III//
200774f.p05                                 BILL PEDERSEN, III
                                            JUSTICE




                                      –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

2999TC ACQUISITIONS, LLC                    On Appeal from the 14th Judicial
F/K/A MO 2999TC, LLC, Appellant             District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-20-05864.
No. 05-20-00774-CV        V.                Opinion delivered by Justice
                                            Pedersen, III. Justices Partida-Kipness
HNGH TURTLE CREEK, LLC,                     and Evans participating.
WILLIAM L. HUTCHINSON, VIPIN
NAMBIAR, HN GREEN HOLLOW
CAPITAL PARTNERS, LLC, 2999
TURTLE CREEK, LLC, AND
MADISON REALTY CAPITAL, LP,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees HNGH TURTLE CREEK, LLC, WILLIAM
L. HUTCHINSON, VIPIN NAMBIAR, HN GREEN HOLLOW CAPITAL
PARTNERS, LLC, 2999 TURTLE CREEK, LLC, AND MADISON REALTY
CAPITAL, LP recover their costs of this appeal from appellant 2999TC
ACQUISITIONS, LLC F/K/A MO 2999TC, LLC.


Judgment entered this 19th day of November, 2020.




                                      –3–